Citation Nr: 1615962	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  07-30 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected skin disorder.  

2.  Entitlement to an initial compensable schedular rating for the orthopedic component of a service-connected right wrist disability.   

3.  Entitlement to a schedular rating higher than 10 percent for the orthopedic component of a service-connected right wrist disability since February 9, 2008. 

4.  Entitlement to a separate rating for the neurologic component of a service-connected right wrist disability. 

5.  Entitlement to an extraschedular rating for a service-connected right wrist disability.   

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2007 rating decision granted service connection for a right wrist disability and a skin disorder, and assigned a noncompensable rating to each.  The June 2009 rating decision assigned a 10 percent rating for the right wrist disability, effective February 9, 2008.  The Veteran asserts that he is entitled to higher ratings for his skin disorder and right wrist disability.   The Board observes that in a February 2015 rating decision, the Appeals Management Center (AMC) granted service connection for a right ear scar.  The Veteran was ultimately assigned an initial, 30 percent rating for the right ear scar, and he has not appealed this rating. 

In March 2014, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.   

The Board most recently remanded this case in August 2014.  A review of the record reflects that there has been substantial compliance with all but one of the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the RO did not obtain medical findings that adequately address the neurologic component of the right wrist disability, as claimed by the Veteran.  Therefore, the issue of entitlement to a separate rating for the neurologic component of the right wrist disability must again be remanded for compliance with the Board's August 2014 remand directive.  

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not asserted, and the record does not otherwise reflect, that his service-connected disabilities, either alone or in the aggregate, render him unemployable.  See, e.g., March 2014 hearing transcript, p. 2.  As such, the issue of entitlement to a TDIU has not been raised.

The issues of entitlement to a separate rating for the neurologic component of a right wrist disability and entitlement to an extraschedular rating for a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's skin disorder is shown to have affected at least 20 percent of his total body area; more than 40 percent of the total body area or of the exposed areas, or constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs during a 12-month period, is not shown.

2.  Prior to February 9, 2008, the orthopedic component of the Veteran's right wrist disability was manifested by painful motion.  

3.  Since February 9, 2008, the Veteran has been receiving the maximum schedular rating available for limitation of motion of the wrist; ankylosis of the wrist is not shown or claimed. 


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 30 percent rating, but no higher, for the Veteran's skin disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (2015).

2.  Prior to February 9, 2008, the criteria for a schedular rating of 10 percent for the orthopedic component of the Veteran's right wrist disability were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215-5024 (2015).

3.  Since February 9, 2008, a schedular rating higher than 10 percent for the orthopedic component of the Veteran's right wrist disability is not available.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215-5024 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for a right wrist disability and a skin disorder.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, the record contains the Veteran's treatment records, including private treatment records, as well as VA examination reports and lay evidence and testimony.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified any outstanding medical records pertinent to the claims on appeal that have not already been obtained. 

As to the Veteran's skin disorder, he was examined in June 2011 and again in October 2014, with a clarifying addendum provided in February 2015.  Because the Board finds the June 2011 VA skin examination to be inadequate, the findings from that examination will not be addressed further in this decision.  The Board finds that the October 2014 VA skin examination report, together with the February 2015 clarifying addendum, are adequate to rate the Veteran's skin disorder, as they are based on the Veteran's medical history and describe the disorder in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

Regarding the Veteran's right wrist disability, he was provided VA examinations in February 2008, June 2011, and October 2014.  As the reports of these VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

In March 2014, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the March 2014 hearing, the VLJ asked specific questions directed at identifying the criteria required for higher ratings, and the Veteran demonstrated an understanding of the elements of his claims and volunteered his treatment history and current symptomatology.  The Board remanded the case in August 2014 to obtain additional evidence that may have been overlooked, based on the information the Veteran provided during the hearing.  Accordingly, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Rating - Skin Disorder

Throughout the appeal period, the Veteran's skin disorder has been rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves at least 20 percent, but less than 40 percent, of the entire body, or at least 20 percent, but less than 40 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past 12-month period, is rated 30 percent disabling.  The maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

The Board notes that VA amended the rating criteria for evaluating disabilities of the skin on September 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, as those changes did not affect the criteria within Diagnostic Code 7806, under which this Veteran is most appropriately rated for his skin disorder, the change in regulations will not affect the analysis in this case.    

The Board finds that a disability rating of 30 percent, but no higher, is warranted for the Veteran's skin disorder throughout the appeal period under Diagnostic Code 7806.  The most recent VA examination report from October 2014, with clarifying addendum from February 2015, determined that 19 percent of the body surface area and 5 percent of the head (which represents a total of 9 percent of the body surface area) was covered with keratotic lesions.  Although the combined percentage of the Veteran's head and body areas affected falls just below 20 percent, given that it is within less than one percentage point of the next higher rating, the Board finds that it most nearly approximates the next higher rating of 30 percent (i.e. for 20 percent of the total body surface area covered by keratotic lesions).  The October 2014 examination report findings are also consistent with the Veteran's competent and credible lay statements and testimony regarding the extent and severity of his skin symptoms, as well as with his private treatment records pertaining to the treatment of his skin disorder and the other lay evidence the Veteran has provided.  

The preponderance of the evidence weighs against a finding that the Veteran is entitled to a rating in excess of 30 percent for his service-connected skin disorder at any time during the appeal period.  There is no evidence that the Veteran's skin disorder affects more than 40 percent of his entire body area or more than 40 percent of his exposed areas.  The most recent VA examination report and addendum found less than 40 percent of his entire body area and less than 40 percent of his exposed areas was affected by keratotic lesions, and his private treatment records dated throughout the appeal period do not provide any evidence or finding to the contrary; nor has the Veteran asserted that more than 40 percent of his entire body area or more than 40 percent of his exposed areas are covered in keratotic lesions.  The preponderance of the evidence also shows that the Veteran's skin disorder has not resulted in constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  As such, a rating higher than 30 percent is not warranted under Diagnostic Code 7806.  

The Board has examined the VA Schedule for Rating Disabilities to determine if any other appropriate Disability Codes may avail the Veteran of a higher disability rating.  However, the other diagnostic codes for skin disorders that could provide ratings greater than 30 percent are not appropriate based on the facts of this case.  See 38 C.F.R. 4.118, Diagnostic Codes (DCs) 7800 to 7833.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Veteran's symptoms are contemplated by the evaluation presently assigned.  He has complained of symptoms including lesions located on several areas of his body and on his face and head that require ongoing monitoring.  The 30 percent rating under DC 7806 encompasses manifestations in which 20 percent to 40 percent of the entire body area or of the exposed areas is affected.  The Veteran's symptoms are thus contemplated by the rating criteria.  The Board notes that in February 2015, the AMC granted service connection for a right ear scar and assigned a 30 percent rating.  The Veteran has not appealed the initial rating assigned for his right ear scar, and that issue is not before the Board.  However, for purposes of extraschedular analysis, the Board notes that this symptom of a scar on the right ear is being separately compensated, and thus does not constitute an additional manifestation of a skin disorder not already addressed by the ratings in effect. 
   
As the rating criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is adequate.  Therefore, a referral for an extraschedular rating is not warranted.  

Schedular Rating - Orthopedic Component of Right Wrist Disability

The Veteran's service-connected right wrist disability is rated as noncompensably disabling prior to February 9, 2008, and as 10 percent disabling since February 9, 2008, under Diagnostic Codes 5215-5024 (for limitation of motion of the wrist and arthritis). 

When dorsiflexion of a wrist is limited to less than 15 degrees or palmar flexion is limited to in line with the forearm, a (maximum) 10 percent rating is to be assigned.  A higher rating requires ankylosis of the wrist.  38 C.F.R. § 4.71a, Codes 5214, 5215.  As the record does not reflect, and as the Veteran has not asserted, that he has ankylosis of his right wrist, the criteria for a higher rating under Diagnostic Code 5214 are not applicable in this case. 

Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71a, Plate I.

During the period prior to February 9, 2008, the Veteran consistently reported pain in his right wrist, as well as painful motion.  Therefore, the Board finds that, pursuant to Burton, a rating of 10 percent is warranted for the painful motion associated with the Veteran's right wrist disability during that period.  See 38 C.F.R. §§ 4.59, 4.71a.

By this Board decision, the Veteran is now assigned a 10 percent rating for his right wrist disability for the entire period on appeal.  As the evidence does not show, and the Veteran does not assert, that his right wrist is ankylosed, Diagnostic Code 5214 does not apply.  The only remaining diagnostic code that pertains to the wrist is DC 5215, and the Veteran is already in receipt of the highest available schedular rating (i.e. 10 percent) under this diagnostic code for the entire appeal period.  The medical evidence shows that arthritis has been documented in the Veteran's right wrist; however, a rating higher than 10 percent is not available under the applicable criteria for rating arthritis, because only one service-connected joint is affected.  See DC 5024 (tenosynovitis, rated under DC 5003, arthritis).  
   
A separate compensable rating is not available for the scar on the Veteran's right wrist.  According to the October 2014 VA wrist examination report, although the Veteran had a scar on his right wrist from a prior surgery, the scar was not painful or unstable, and did not have a total area equal to or greater than 39 square centimeters.  The scar measured 2.5 cm by 0.2 cm.  As such, a separate compensable rating is not available for the Veteran's right wrist scar.   

The Board notes that the neurologic component of the Veteran's right wrist disability is being addressed in the remand below, as is the issue of entitlement to an extraschedular rating for his right wrist disability.  As those components of the Veteran's rating claim are being remanded, they will not be addressed in this decision. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 30 percent for a skin disorder is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial schedular rating of 10 percent for the orthopedic component of a right wrist disability is granted.

Since February 9, 2008, a schedular rating higher than 10 percent for the orthopedic component of a right wrist disability is denied. 


REMAND

The Veteran has stated on numerous occasions that the numbness identified during his post-operative right wrist examination after his surgery in 1994 has never resolved and still exists today.  See, e.g., March 2015 statement.  He has also reported that his physician previously informed him that he "may have nicked a nerve" during the right wrist surgery.  Id.  The Veteran is competent to report what his doctor told him.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the Board's August 2014 remand, it directed that a VA examiner provide detailed findings regarding any neurological impairment associated with the Veteran's right wrist disability.  The subsequent, October 2014 VA examination report only contained two sentences addressing this component, and was dismissive of the Veteran's reported symptoms.  This response was not adequate to address the Veteran's competent and credible reports of longstanding, ongoing neurologic symptoms in his right wrist.  The neurologic component of the rating claim must be remanded to ensure compliance with the Board's August 2014 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board finds that the Veteran's reported symptoms regarding his right wrist disability (see, e.g., March 2014 Board hearing transcript) warrant consideration of whether an extraschedular rating should be provided.       

Where the Board finds that a case it is reviewing on appeal is worthy of extraschedular consideration, the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service.  The Board may not grant an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA neurologic examination by an appropriate medical professional to determine the nature, extent, and severity of any neurologic component to his right wrist disability. 

All appropriate neurologic testing must be accomplished, and all findings must be set forth in a detailed report.

2.  Then, consider whether to refer the Veteran's rating claim for his right wrist disability to the Director, Compensation and Pension Service, for adjudication as to whether an extraschedular rating is warranted for this disability.  

3.  After the above is completed, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


